DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 3/23/2021.  Claim 1 has been amended.  Claims 21-23 are newly added.  Claims 5-6, 11, 15, and 17 have been withdrawn from consideration.

Response to Arguments
The Seeley reference has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 10, 12-14, 16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Regarding independent claims 1 and 21 reciting one or more sealed conduits, such recitations (with emphasis added) deems new matter because the originally-filed specification does not provide disclosure support the one or more conduit being sealed.  
Dependent claims 2-4, 10, 12-14, 16, 18-20, and 22-23 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 10, 12-14, 16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more conduits" in lines 5, 7, 10, and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the one or more conduits" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the one or more conduits" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the one or more conduits" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the one or more conduits" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the one or more conduits" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the one or more conduits" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3, 13-14, 16, 18-20, and 22-23 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Allowable Subject Matter
Claims 1-4, 10, 12-14, 16, and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(), 1st paragraph, and 112(b), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paragraph 0160 in LaCursi of US 2017/0297278 discloses core (704b) is hollow, Figure 42 shows tube (716) has packing material (718) which could be sand, finely divided limestone or glass beads.  LaCursi does not disclose hydrostatic liquid. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786